OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09000 Oak Value Trust (Exact name of registrant as specified in charter) 1450 Raleigh Road, Suite 220Chapel Hill, North Carolina (Address of principal executive offices) (Zip code) Larry D. Coats, Jr. Oak Value Capital Management, Inc.1450 Raleigh Road, Suite 220Chapel Hill, NC 27517 (Name and address of agent for service) Registrant's telephone number, including area code:(919) 419-1900 Date of fiscal year end:June 30, 2010 Date of reporting period: June 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. ANNUAL REPORT JUNE 30, 2010 WWW.OAKVALUEFUND.COM LETTER TO SHAREHOLDERS July 28, 2010 Dear Fellow Shareholders, As long-term buyers of advantaged businesses, we have often quipped, “confusion creates opportunity.” The increased volatility of the equity markets in recent weeks and the related general decline in share prices are a result of heightened investor concern over near term economic and political uncertainty, both domestically and abroad. Many industries have simultaneously faced the prospect of significant regulatory changes while attempting to recover from one of the worst economic recessions in history. Access to capital remains challenging in the U.S. as the banking system continues to mend. Consumer spending in the U.S. has rebounded from the depressed levels of late 2008 and early 2009, though it now faces the dual headwinds of a slowing economic recovery and an increasing savings rate by consumers. Investing in businesses that are recovering from cyclically depressed levels of activity and profitability requires a relatively short-term time horizon. For the thirteen-month period from March 2009 through late April of this year, a focus on “economic recovery” and its most obvious beneficiaries - more cyclically sensitive companies - led the explosive recovery in U.S. stock prices. In our view, investing in higher quality businesses that have the ability to produce above average growth requires a longer time horizon. Though such businesses generally held up better during the downdraft that ended with the March 2009 lows, we believe their long-term economic superiority has gone relatively unappreciated in the market’s subsequent rally and recent retreat. Meanwhile, our research indicates that many of these businesses have further improved their cost structures and competitive positions and strengthened their balance sheets while their share prices have languished. In focusing our efforts on a longer-term investment horizon, we do not suggest that it is prudent (or, for that matter, even possible) to completely ignore the widely reported list of near term risks. For investors who can place these issues in the appropriate long-term context, such periods of confusion often turn out to be periods of significant opportunity. The Oak Value Fund (“Fund”) posted a return of 13.24% for the fiscal year ended June 30, 2010 compared to the S&P 500 Index return of 14.43% for the same period. Though the Fund had retained its lead relative to the S&P 500 Index through the first three quarters of the fiscal year, its underperformance in the volatile fourth quarter resulted in a lag for the fiscal year. While we are never pleased with periods of short-term underperformance, we believe such periods of opportunity are critical to our goal of producing above average long-term results. The fiscal year was relatively active for the Fund. Faced with what we considered to be increasingly attractive valuations of some of the Fund’s more advantaged businesses, we concentrated our efforts and shareholder’s capital on these businesses late in the year. 1 We have included the Fund’s financial statements for the fiscal year ended June 30, 2010 as well as other financial and portfolio data in the pages that follow. Consistent with the practices we established several years ago, the portfolio commentary contained in this report is limited to summary observations. A more detailed discussion of the Fund’s investment activities is available in the Investment Adviser Reviews posted on the Fund’s website each quarter at www.oakvaluefund.com. We encourage Fund shareholders to review these reports on a regular basis. Shareholders, current and prospective, may receive email copies of these quarterly reports by subscribing to the Fund’s email distribution list on the website. On behalf of the entire Oak Value team, we thank you for your continued interest and partnership and welcome your questions and comments. Oak Value Fund Co-Managers, David R. Carr, Jr. Larry D. Coats, Jr. Christy L. Phillips Note: Please see the Important Information section of this report for disclosure that applies to both this letter and the Management Discussion and Analysis that follows. 2 MANAGEMENT DISCUSSION AND ANALYSIS Below we summarize the factors that most meaningfully impacted the Fund’s performance for the fiscal year. In general, the Fund’s holdings in Financials, Consumer Staples, Health Care, Energy and Industrials outperformed their respective sectors during the period. Though the Fund’s Information Technology holdings lagged during the year, the Fund’s underperformance relative to the S&P 500 Index is substantially attributable to select holdings in the Consumer Discretionary and Materials sectors of the portfolio. Table B provides a full listing of the Fund’s top individual security contributors and detractors during the fiscal year. • While the Fund’s Consumer Discretionary holdings underperformed in the aggregate for the period, this underperformance is almost solely attributed to the fact that substantial positive returns from the Fund’s Tiffany and Coach positions were more than offset by a significant decline in the shares of Apollo Group. • The Fund’s outperformance in Consumer Staples during the year was led by the significant advance in Cadbury PLC as it was acquired by Kraft early in the year. • Though the Fund’s outperformance in the Energy sector was helped by the brief ownership of XTO Energy shares, the shares of Chesapeake Energy also outperformed on a relative basis. • In Financials, the significant outperformance of the shares of American Express, Berkshire Hathaway and Aflac most notably contributed to the Fund’s results. • The Fund’s relative outperformance in Industrials was lead by 3M, though United Technologies and Republic Services outperformed the overall market for the period. • Zimmer Holdings and Medtronic led the Fund’s outperformance in the Health Care sector. • The outperformance of the Fund’s positions in Intuit, Microsoft and MasterCard was not enough to compensate for the fact that the Fund’s largest and most tenured holding in Information Technology, Oracle, remained essentially flat during the period. • Though all three of the Fund’s holdings in Materials lagged the average for the sector during the period, the Fund’s unsuccessful investment in now-departed Monsanto was the most notable detractor in this space as it experienced a decline of more than 30 percent. Portfolio activity for the Fund for the fiscal year is summarized in Table C. We use this opportunity to remind shareholders that the information provided in Table C is limited to holdings that were added to the portfolio during the fiscal year and holdings that were completely eliminated during the fiscal year. This table does not address interim activity such as the opportunistic increasing or decreasing of position sizes of various holdings. 3 Table A Quarterly Performance – Fiscal Year 2010 3rd Quarter 2009 4th Quarter 2009 1st Quarter 2010 2nd Quarter 2010 Oak Value Fund 16.99% 5.59% 4.91% -12.62% S&P 500 Index 15.61% 6.04% 5.39% -11.43% The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be found at the Oak Value Fund (“Fund”)’s website www.oakvaluefund.com. An investor should consider the Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Fund’s prospectus contains this and other important information. The Fund’s expense ratio for the fiscal year ended June 30, 2010 was 1.48%. The expense ratio as disclosed in the November 1, 2009 prospectus was 1.57%. The Fund imposes a 2% redemption fee on shares redeemed within 90 days of their purchase date. See the Fund’s current Prospectus for more information on the Fund’s redemption fee. Please keep in mind the performance information above does not reflect the imposition of the 2% redemption fee. You may obtain a copy of the Fund’s prospectus at www.oakvaluefund.com or by calling 1-800-622-2474. Please read the prospectus carefully before you invest or send money. Table B Largest Net Contributors to Investment Results Year Ended June 30, 2010 Top 5 Securities by Contribution % of Net Assets Bottom 5 Securities by Contribution % of Net Assets American Express Co. 5.40% Apollo Group, Inc. – Class A 3.17% Berkshire Hathaway Inc. – Class A 5.98% Monsanto Co. Sold Cadbury PLC – ADR Sold QUALCOMM, Inc. 2.92% Coach, Inc. 5.75% Teva Pharmaceutical Industries Ltd. - ADR 3.41% 3M Co. 4.26% Vulcan Materials Co. 2.40% 4 Table C July 1, 2009 – June 30, 2010 Positions Added Company Purchased Primary Business Sector Classification Activision Blizzard, Inc. Video Game Development and Publishing Information Technology CME Group, Inc. Futures and Options Exchange Financials ITT Educational Services, Inc. Education & Training Services Consumer Discretionary Intuit, Inc. Business and Accounting Management Software Information Technology QUALCOMM, Inc. Telecommunications Products and Services Information Technology Republic Services, Inc. Waste Management Services Industrials Teva Pharmaceutical Industries Ltd. – ADR Pharmaceutical Manufacturer and Wholesaler Health Care Thomson Reuters Corp. Data Service Provider Consumer Discretionary Vulcan Materials Corp. Asphalt, Concrete and Construction Aggregates Materials XTO Energy, Inc. Natural Gas Exploration and Production Energy July 1, 2009 – June 30, 2010 Positions Eliminated Company Sold Primary Business Sector Classification Activision Blizzard, Inc. Video Game Development and Publishing Information Technology Aon Corp. Insurance Brokerage Financials Cadbury plc – ADR Confectioneries Consumer Staples Diageo plc – ADR Global Premium Alcohol Business Consumer Staples eBay, Inc. Online Marketplace and Payment Services Information Technology ITT Educational Services, Inc. Education & Training Services Consumer Discretionary Medtronic, Inc. Medical Device Manufacturer Health Care Microsoft Corp. Computer Software Developer and Manufacturer Information Technology Monsanto Co. Agricultural Chemical Manufacturer and Distributor Materials Moody’s Corp. Credit Rating Services Financials Syngenta AG – ADR Crop Protection and Seed Development Materials Tiffany & Co. Designer, Manufacturer and Retailer of Fine Jewelry Consumer Discretionary XTO Energy, Inc. Natural Gas Exploration and Production Energy Table D Top Ten Holdings As of June 30, 20101 Company Primary Business S&P Sector Aflac, Inc. Supplemental Health and Life Insurance Financials American Express Co. Charge Card, Travel, Network, & Global Payments Financials Avon Products, Inc. Cosmetics and Fragrance Manufacturer & Marketer Consumer Staples Berkshire Hathaway, Inc. – Class A Insurance, Reinsurance & Capital Allocation Financials Cisco Systems, Inc. Networking and Communication Equipment Information Technology Coach, Inc. Handbags & Accessories Consumer Discretionary MasterCard, Inc. – Class A Payment Processing Information Technology Oracle Corp. Database, Middleware & Application Software Information Technology Praxair, Inc. Industrial Use Atmospheric & Process Gases Materials Republic Services, Inc. Waste Management Services Industrials 1 Top Ten Holdings are presented to illustrate examples of the securities in which the Fund may invest. Because they are presented as of the dates indicated and change from time to time, they may not be representative of the Fund’s current or future investments. Top Ten Holdings do not include money market instruments. 5 IMPORTANT INFORMATION This Management Discussion and Analysis seeks to describe some of the Fund managers’ current views of the market that shareholders may find relevant and to provide a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during its latest fiscal year. Any listing or discussion of specific securities is intended to help shareholders understand the Fund’s investment strategies and/or factors that influenced the Fund’s investment performance, and should not be regarded as a recommendation of any security. We believe we have a reasonable basis for any opinions expressed, though actual results may differ, sometimes significantly so, from those we expect and express. Statements referring to future actions or events, such as the future financial performance or ongoing business strategies of the companies in which the Fund invests, are based on the current expectations and projections about future events provided by various sources, including company management. These statements are not guarantees of future performance, and actual events and results may differ materially from those discussed herein. Any opinions and views expressed related to the prospects of any individual portfolio holdings or grouping thereof or of the Fund itself are “forward looking statements’’ which may or may not prove to be accurate over the long term when viewed from the perspective of hindsight. Forward looking statements can be identified by words, phrases, and expressions such as “believe,” “expect,’’ “anticipate,’’ “in our view,” “in our opinion,” or similar terminology when discussing prospects for particular Fund portfolio companies or groupings of companies, and/or of the Fund itself. We cannot assure future results or performance. You should not place undue reliance on forward looking statements, which are effective only as of the date of this report. We recognize no obligation to update or alter such forward looking statements, whether as a result of changes in our opinion or analysis, subsequent information, future events, or other circumstances. Any displays detailing a summary of holdings (e.g., top holdings, purchases and sales, largest net contributors, etc.) are based on the Fund’s holdings on June 30, 2010 or held during the fiscal year ended June 30, 2010. References to securities purchased or held are only as of the date of this communication to shareholders. Although the Fund’s investment adviser focuses on long-term investments, holdings are subject to change. This Letter to Shareholders and Management Discussion and Analysis may include statistical and other factual information obtained from third-party sources. We believe those sources to be accurate and reliable; however, we are not responsible for errors by them on which we reasonably rely. In addition, our comments are influenced by our analysis of information from a wide variety of sources and may contain syntheses, synopses, or excerpts of ideas from written or oral viewpoints provided to us by investment, industry, press and other public sources about various economic, political, central bank, and other suspected influences on investment markets. Although our comments focus on the most 6 recent fiscal year, we use this perspective only because it reflects industry convention and regulatory expectations and requirements. The Fund and its investment adviser do not subscribe to the notion that twelve-month periods or other short-term periods are either appropriate for making judgments or useful in setting long-term expectations for returns from our, or any other, investment strategy. The Fund and its investment adviser do not subscribe to any particular viewpoint about causes and effects of events in the broad capital markets, other than that they are not predictable in advance. Specifically, nothing contained in the Letter to Shareholders or Management Discussion and Analysis should be construed as a forecast of overall market movements, either in the short or long term. Any headings, titles, section dividers, quotations, or other devices used herein are provided for the convenience of the reader and purposes of style. They are not required elements of the presentation and may or may not be applied identically in similar publications over time. We do not attempt to address specifically how individual shareholders have fared, since shareholders also receive account statements showing their holdings and transactions. Information concerning the performance of the Fund and the Fund’s portfolio holdings over the last year are available upon request. You should not assume that future recommendations will be as profitable as past recommendations. The Standard & Poor’s 500 Index is an unmanaged index of common stock prices of 500 widely held U.S. stocks and includes the reinvestment of dividends. Comparisons to benchmarks have limitations because benchmarks have volatility and other material characteristics that may differ from open-end mutual funds. Because of these differences, benchmarks should not be relied upon as an accurate measure of comparison. Indices are unmanaged and do not reflect the payment of advisory fees and other expenses associated with open-end mutual funds. Investors cannot directly invest in an index, though index funds designed to replicate the performance of various indices are generally available. Past performance is no indication of future performance. Any performance data quoted represents past performance and the investment return and principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than performance quoted. Performance data is updated monthly and is available on the Fund’s website at www.oakvaluefund.com. An investor should consider the investment objectives, strategies, risks, charges and expenses of the Fund before investing. The prospectus contains this and other important information about the Fund. For a prospectus, please call 1 (800) 622-2474 or visit the Fund’s website at www.oakvaluefund.com. Read the prospectus carefully before you invest. Oak Value Fund is distributed by Ultimus Fund Distributors, LLC. 7 OAK VALUE FUND PERFORMANCE INFORMATION (Unaudited) Cumulative Total Returns (A) Calendar 2000 Calendar 2001 Calendar 2002 Calendar 2003 Calendar 2004 Calendar 2005 Calendar 2006 Calendar 2007 Calendar 2008 Calendar 2009 Year-to-Date 2010 (as of 6/30/10) Since Inception* (as of 06/30/10) Oak Value Fund 18.17% -0.47% -24.34% 32.11% 7.97% -1.37% 14.18% 4.87% -33.71% 33.41% -8.32%(B) 285.17%(B) S&P 500 Index -9.10% -11.89% -22.10% 28.68% 10.88% 4.91% 15.79% 5.49% -37.00% 26.46% -6.65%(B) 231.14%(B) Average Annual Total Returns (A) For the Periods Ended June 30, 2010 One Year Three Years Five Years Ten Years Since Inception* Oak Value Fund 13.24% -8.08% -0.92% 1.94% 8.04% S&P 500 Index 14.43% -9.81% -0.79% -1.59% 7.10% * Inception date of the Oak Value Fund was January 18, 1993. (A) The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (B) Not annualized. 8 OAK VALUE FUND PORTFOLIO INFORMATION June 30, 2010 (Unaudited) Distribution by Business Category (% of Net Assets) Ten Largest Holdings Company % of Net Assets AFLAC, Inc. 6.43% MasterCard, Inc. - Class A 6.06% Berkshire Hathaway, Inc. - Class A 5.98% Coach, Inc. 5.75% Praxair, Inc. 5.56% American Express Co. 5.40% Republic Services, Inc. 5.19% Oracle Corp. 4.82% Avon Products, Inc. 4.66% Cisco Systems, Inc. 4.42% 9 OAK VALUE FUND SCHEDULE OF INVESTMENTS June 30, 2010 Shares COMMON STOCKS — 98.8% Value Consumer Discretionary — 11.3% Apollo Group, Inc. - Class A (A) $ Coach, Inc. Thomson Reuters Corp. Consumer Staples — 6.8% Avon Products, Inc. Colgate-Palmolive Co. Energy — 4.0% Chesapeake Energy Corp. Financials — 20.7% AFLAC, Inc. American Express Co. 35 Berkshire Hathaway, Inc. - Class A (A) CME Group, Inc. Health Care — 9.7% Becton, Dickinson and Co. Teva Pharmaceutical Industries Ltd. - ADR Zimmer Holdings, Inc. (A) Industrials — 13.3% 3M Co. Republic Services, Inc. United Technologies Corp. Information Technology — 25.0% Automatic Data Processing, Inc. Cisco Systems, Inc. (A) Intuit, Inc. (A) MasterCard, Inc. - Class A Oracle Corp. QUALCOMM, Inc. Materials — 8.0% Praxair, Inc. Vulcan Materials Co. Total Common Stocks (Cost $64,571,759) $ 10 OAK VALUE FUND SCHEDULE OF INVESTMENTS (Continued) Shares CASH EQUIVALENTS — 1.2% Value First American Government Obligations Fund - Class Y, 0.00% (B) (Cost $829,665) $ Total Investments at Value — 100.0% (Cost $65,401,424) $ Liabilities in Excess of Other Assets — (0.0%) ) Net Assets — 100.0% $ (A) Non-income producing security. (B) Variable rate security. The rate shown is the 7-day effective yield as of June 30, 2010. ADR - American Depositary Receipt See accompanying notes to financial statements. 11 OAK VALUE FUND STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 ASSETS Investments in securities: At cost $ At market value (Note 1) $ Receivable for capital shares sold Dividends receivable Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Accrued investment advisory fees (Note 3) Payable to administrator (Note 3) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed net investment income Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (A) $ (A) Redemption price may differ from the net asset value per share depending upon the length of time the shares are held (Note 1). See accompanying notes to financial statements. 12 OAK VALUE FUND STATEMENT OF OPERATIONS For the Year Ended June 30, 2010 INVESTMENT INCOME Dividends (Net of foreign tax of $5,314) $ EXPENSES Investment advisory fees (Note 3) Transfer agent and shareholder services fees (Note 3) Administration fees (Note 3) Professional fees Postage and supplies Registration fees Fund accounting fees (Note 3) Insurance expense Trustees’ fees and expenses Compliance service fees (Note 3) Custody and bank service fees Printing of shareholder reports Interest expense (Note 4) 11 Other expenses TOTAL EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized losses from security transactions ) Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 13 OAK VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended June 30, Year Ended June 30, FROM OPERATIONS Net investment income $ $ Net realized losses from security transactions ) ) Net change in unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gains from security transactions — ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 1) Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) NET INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ SUMMARY OF CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net decrease in shares outstanding ) ) Shares outstanding, beginning of year Shares outstanding, end of year See accompanying notes to financial statements. 14 OAK VALUE FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Year Year Ended June 30, Year Ended June 30, Year Ended June 30, Year Ended June 30, Year Ended June 30, Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income (loss) ) ) Net realized and unrealized gains (losses) on investments ) ) ) Total from investment operations ) ) ) Less distributions: From net investment income )(A) ) — )(A) ) From net realized gains from security transactions — ) Total distributions ) Proceeds from redemption fees collected (Note 1) (A) (A) (A) (A) Net asset value at end of year $ Total return (B) 13.24% (18.31%
